UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4931


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONARDO DELEON, a/k/a Cristan Reconco-Solorzano,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cr-01042-TLW-1)


Submitted:   January 27, 2011             Decided:   February 18, 2011


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Robert F. Daley, Jr., William E. Day, II,
Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Leonardo DeLeon pled guilty to one count of illegal

reentry after deportation for an aggravated felony, in violation

of   8   U.S.C.    § 1326    (2006).          Under    the   properly       calculated

Sentencing Guidelines, DeLeon’s base offense level was eight and

he received a sixteen-level increase because he was deported

after having committed a crime of violence.                   See U.S. Sentencing

Guidelines       Manual   § 2L1.2(b)(1)(A)(ii)          (2009).       The    district

court sentenced DeLeon to seventy months’ imprisonment, or the

low end of the Guidelines.             On appeal, DeLeon claims that the

sentence     is    unreasonable     because      the    sixteen-level        increase

creates an unwarranted sentencing disparity.                      Finding no error,

we affirm.

             A    sentence   is    reviewed     for    reasonableness        under   an

abuse of discretion standard.             Gall v. United States, 552 U.S.

38, 51 (2007).         This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                         Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                         A

sentence     imposed      within    the   properly        calculated        Guidelines

range, as was DeLeon’s, is presumed reasonable by this court.

United States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir.

2010).

             The    district      court   was     aware      it    could    impose   a

sentence     below     the   Guidelines        sentence      based     on    DeLeon’s

                                          2
argument.       See Kimbrough v. United States, 552 U.S. 85, 101-07

(2007).     However, the court was not obligated to agree with the

argument,       and    in     this   case   concluded       that      the    sixteen-level

increase    was        appropriate.          “The     district        court     is     better

situated    to        weigh    the    Guidelines’         policy      considerations        as

applied    to    a     particular     defendant,      and       our   deference        to   the

exercise    of       that     discretion,        backed    up    by    the     [Sentencing]

Commission’s          deliberations,        is    proper.”            United    States       v.

Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir.) (alteration

added), cert. denied, 130 S. Ct. 192 (2009).                           There is nothing

to suggest that DeLeon’s within-Guidelines sentence is anything

but reasonable.

            Accordingly, we affirm the district court’s judgment.

We   dispense        with     oral   argument      because      the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                             3